 Case: 1:17-cv-00392-DRC Doc #: 73 Filed: 11/10/20 Page: 1 of 25 PAGEID #: 4785




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

 MARION D. JOLLY, et al.,

              Plaintiffs

       v.                                     Case No. 1:17–cv–00392
                                              JUDGE DOUGLAS R. COLE
 DYNEGY MIAMI FORT, LLC, et al.,

              Defendants.

                              OPINION AND ORDER

      This cause is before the Court pursuant to both (1) Plaintiffs Marion Jolly and

Randy Jolly’s Partial Motion For Summary Judgment, and (2) Defendants Dynegy

Miami Fort, LLC and Dynegy, Inc.’s (together, “Dynegy”) Motion For Summary

Judgment, in this negligence case (Docs. 65, 66). The Court held oral argument on

those competing motions on October 6, 2020. From the briefing and argument, it is

clear that the parties have divergent views as to Dynegy’s involvement in the events

leading up to Jason Jolly’s death in a horrific workplace accident. The question before

the Court, though, is whether those divergent views give rise to a genuine dispute of

material fact that requires jury resolution. For the reasons discussed more fully

below, the Court concludes that they do not, and thus GRANTS Dynegy’s Motion

(Doc. 65), DENIES Plaintiffs’ Motion (Doc. 66), and ENTERS SUMMARY

JUDGMENT in Dynegy’s favor.
 Case: 1:17-cv-00392-DRC Doc #: 73 Filed: 11/10/20 Page: 2 of 25 PAGEID #: 4786




                           FACTUAL BACKGROUND

      Plaintiffs Marion Jolly and Randy Jolly assert claims in this action, both

individually and as co-administrators of Jason Everett Jolly’s estate, relating to

Jason Jolly’s death. Although there are several aspects to Plaintiffs’ claims, all of

them stem from a fatal accident Jason Jolly suffered while working at Miami Fort

Station, a power station in Hamilton County, Ohio, that Dynegy owned and operated.

(See First Am. Compl. (“FAC”), Doc. 21, #461–71). At the time of the accident,

Headwaters CM Services, LLC (Headwaters) employed Jolly. (Statement Of Proposed

Undisputed Facts, (“SPUF”), Doc. 65-1, ¶ 4, #4673). Dynegy and Headwaters

operated under a “Master Purchase Order Agreement,” pursuant to which

Headwaters performed certain services for Dynegy at the Miami Fort Station. (Id. at

¶ 2). The services that Headwaters provided (which the contract defined as “the

Services”) generally related to maintaining a landfill that Dynegy operated. (Waldroff

Depo., Doc. 59, #3753); (Master Purchase Order Agreement, Doc. 55-2, #2817). Per

the Master Purchase Order Agreement, Headwaters acted as an “independent

contractor” in supplying the Services to Dynegy, and therefore Headwaters retained

“complete and authoritative control as to the details of performing the Services” at

the Miami Fort Station. (Master Purchase Order Agreement, at #2813).

       Jolly’s tragic demise resulted from events that transpired at the Miami Fort

Station on May 16, 2016, and May 17, 2016. On those days, two Headwaters

employees, Rob Myers and Dave Jackson, worked with Jolly at the site—Jackson and

Myers served as equipment mangers, while Jolly was the foreman and on-site

supervisor. (SPUF, at ¶¶ 5–7). The three also worked alongside a Dynegy employee,


                                          2
 Case: 1:17-cv-00392-DRC Doc #: 73 Filed: 11/10/20 Page: 3 of 25 PAGEID #: 4787




Joshua Waldroff, who was Dynegy’s “by-products coordinator.” (Id. at ¶ 8). In that

role, Waldroff managed truck traffic and oversaw ash ponds and landfills at various

sites, including the Miami Fort Station. (Waldroff Depo., at #3705). Waldroff, a

licensed professional engineer, retained final decision-making authority over work

performed at Dynegy’s properties. (Id. at #3791). He also served as a liaison between

Dynegy and Headwaters’ employees, often telling the Headwaters crew what projects

needed to be performed at the Miami Fort Station site. (SPUF, at ¶ 10). Although

Waldroff neither told the Headwaters employees how to perform specific tasks, nor

constantly observed the crew, he would check in with them multiple times per day.

(Waldroff Depo., at #3753).

A.    Heavy Machinery Became Stuck While Jolly And His Headwaters
      Coworkers Tried To Clean A Chimney Drain.

      On May 16, 2016, Jolly and other Headwaters employees arrived to clean

chimney drains in the Miami Fort Station landfill and to clear out the surrounding

area. (SPUF, at ¶ 11). Chimney drains are plastic pipes roughly four to six inches in

diameter that drain water out of landfills. (Id. at ¶ 12). Fly ash sediment had

gathered around the chimney drain, clogging it. So the Headwaters crew needed to

remove some of the fly ash material from around the chimney drain in order to unplug

it. To accomplish this, the Headwaters crew used a Komatsu PC350 Excavator, both

to dig around the chimney drain and to haul out sediment loads. (SPUF, at ¶ 16).

      On May 17, though, the excavator became stuck in the landfill. (Id. at ¶ 22).

One of Jolly’s Headwaters co-workers, Jackson, told Jolly that he believed a second

excavator or a track hoe would be necessary to free the immobilized excavator. (Id. at


                                          3
    Case: 1:17-cv-00392-DRC Doc #: 73 Filed: 11/10/20 Page: 4 of 25 PAGEID #: 4788




¶ 23). Jolly agreed with Jackson and told Waldroff that the crew needed another piece

of machinery. (Id. at ¶ 24). So Waldroff rented a Caterpillar 316 Track Hoe for the

Headwaters crew. (Id. at ¶ 25). But when the Headwaters crew used the Caterpillar

track hoe to dig around the excavator’s tracks, the track hoe also became mired in the

landfill. (Id. at ¶ 26).

        With two pieces of heavy machinery now stuck, the Headwaters crew began

working on a plan to free both machines. To begin, Jolly and Waldroff discussed

whether Dynegy had any straps or slings on site.1 (Id. at ¶ 27). Waldroff responded

that he “[did] not know what [Dynegy] stock[ed],” but he unlocked the Miami Fort

Station’s tool room so Jolly and Myers could enter and see for themselves. (Waldroff

Depo., at #3675). Dynegy owned the equipment in the tool room, and only Dynegy

personnel (or personnel authorized by Dynegy) could use the tool room’s contents. (Id.

at #3679–80).

        Inside the room, Waldroff showed the two Headwaters employees where the

straps and slings were stored. Jolly and Myers examined the synthetic straps and

clevises and asked whether there were any larger straps. Jolly spied some on the wall

and asked Waldroff “what about these?” (Id. at #3683). Waldroff then permitted Jolly

to select the synthetic straps and clevises Jolly wanted to use and to take those items

away from the tool room. (Id. at #3686). Although Waldroff had the right to refuse


1The parties dispute whether Jolly or Waldroff first suggested using straps. Dynegy asserts
that Jolly approached Waldroff about the straps Dynegy kept on site, but Plaintiffs respond
that the record does not reveal whether Jolly first suggested using straps. (See SPUF, at ¶ 27;
Plaintiffs’ Response To The Dynegy Defendants’ Proposed Undisputed Facts And Statement
Of Proposed Disputed Issues Of Material Fact, Doc. 70, ¶ 27, #4743). It is undisputed, though,
that Jolly and Waldroff discussed the issue of what straps Dynegy may have on site.


                                              4
 Case: 1:17-cv-00392-DRC Doc #: 73 Filed: 11/10/20 Page: 5 of 25 PAGEID #: 4789




tools to Jolly, he viewed his role as “provid[ing] him anything he needed.” (Id. at

3685). Waldroff further testified that he allowed Jolly to select the equipment despite

not being “aware of what his plan was to connect the two pieces of equipment.” (Id.).

      With the synthetic straps in hand, the Headwaters crew returned to where the

equipment was stuck. Well before the incident at issue here, Headwaters had adopted

a policy known as a Job Hazard Analysis (“JHA”) in January 2016 that outlined safe

procedures for extricating heavy equipment on a job site. (SPUF, at ¶ 29). That policy

directed Headwaters employees to use only steel cables—not synthetic straps or

slings—to free immobilized equipment like track hoes and excavators. (Id. at ¶ 30).

Jackson and Myers, the two Headwaters employees who worked alongside Jolly

during his fatal accident, had received JHA training about towing procedures, but

Jolly himself never underwent that training. (Id. at ¶ 31). Headwaters never notified

Dynegy about this new safety policy. (Id. at ¶ 32).

B.    Waldroff And The Headwaters Crew Attempted To Free The
      Equipment, Causing Jolly’s Death.

      Using the equipment they had retrieved from Dynegy’s tool room, Jolly and the

two other Headwaters employees successfully towed the Caterpillar track hoe from

the landfill. (SPUF, at ¶ 40). They did so by employing a Komatsu D65 bulldozer that

Headwaters had on site. More specifically, the Headwaters team used the straps and

clevises from the tool room, plus a strap and clevis they had on site, to attach the

bulldozer to the track hoe. (Id. at ¶¶ 39–40). With Jackson steering the track hoe,

Jolly manned the bulldozer to drag the track hoe out of the landfill. (Id.)




                                           5
 Case: 1:17-cv-00392-DRC Doc #: 73 Filed: 11/10/20 Page: 6 of 25 PAGEID #: 4790




      After the Headwaters team successfully freed the track hoe, Waldroff asked

Jolly if they team needed a larger piece of equipment or more crewmembers to

extricate the excavator. (Id. at ¶ 43). Jolly demurred, stating that he wanted to “try”

to free the excavator with the tools and staff on hand before calling for additional

resources. (Waldroff Depo., at #3693).

      In an effort to remove the excavator, the Headwaters crew decided to use both

the Komatsu bulldozer and the (now freed) Caterpillar track hoe. More specifically,

they used the track hoe’s buck to engage with the front blade on the bulldozer,

essentially linking the two together so the two pieces of equipment could pull the

excavator in unison. The Headwaters crew then used the synthetic straps and clevises

that Jolly had obtained from the Miami Fort Station’s tool room, plus the strap and

clevis they had with them, to attach the bulldozer to the stuck excavator. (SPUF, at

¶ 45). Basically, the workers connected three straps from the tool room, plus the strap

that Headwaters already had on hand, to form a MacGyver-esque, end-to-end

synthetic-strap chain. They planned to attach one end of that chain to the stuck

excavator and the other end to the bulldozer, which (acting in conjunction with the

track hoe) would then pull the excavator from the landfill.

      Waldroff aided the Headwaters employees in connecting the straps. (See

Waldroff Depo., at #3708). In particular, he noticed that the Headwaters crew was

struggling to connect the strap at the back of the bulldozer. He learned that the pin

on the back of the bulldozer was too large for the clevis that was attached to the strap,

so they could not put the clevis (a sort of horseshoe-shaped coupler) over the pin. To




                                           6
 Case: 1:17-cv-00392-DRC Doc #: 73 Filed: 11/10/20 Page: 7 of 25 PAGEID #: 4791




assist, Waldroff showed them how to make a “basket connection.” (Id. at #3709). A

“basket connection” is basically a type of knot in the strap. In essence, the men tied

the strap to the back of the bulldozer, rather than using the clevis to make the

connection. Waldroff testified that using a basket connection produces a “much

stronger” link between the strap and the pin than the knots that the Headwaters

crew first thought to use. (Id.). The Headwaters crew lacked familiarity with how to

form a basket connection, so Waldroff assisted them by directing Jolly and the others

to “shove [the straps] through like this and connect them.” (Id.).

      After the men finished connecting the straps and the equipment, Jolly operated

the bulldozer, Myers operated the track hoe, and Jackson took the wheel of the stuck

excavator. Using the bulldozer and the track hoe in combination, Jolly and Myers

sought to pull the excavator free. (SPUF, at ¶¶ 46–48).

      The combined pulling force of the two pieces of heavy equipment put significant

strain on the synthetic straps connecting the bulldozer to the mired excavator. One

of the straps in the three-strap chain snapped. (Waldroff Depo., at #4407). Because of

the sudden release in tension, the strap connected to the bulldozer contracted (almost

like a rubber band), sling-shotting the clevis on the far end of that strap toward the

bulldozer. That clevis crashed through the rear window of the bulldozer, striking Jolly

in the back and gravely injuring him. (SPUF, at ¶ 49). Waldroff, Myers, and Jackson

immediately went to Jolly’s aid. (Id. at ¶ 50). Waldroff called for emergency services—

paramedics soon arrived and removed Jolly from the bulldozer. (Id. at ¶¶ 51–52).




                                           7
 Case: 1:17-cv-00392-DRC Doc #: 73 Filed: 11/10/20 Page: 8 of 25 PAGEID #: 4792




Jolly’s injuries were too severe, though, and emergency personnel pronounced him

dead at the scene. (Id. at ¶ 53).

                                PENDING MOTIONS

      Following Jason Jolly’s death, Plaintiffs filed a complaint alleging that

Dynegy’s negligence caused the fatal accident. They argue that Dynegy should be

held liable under Ohio law (this is a diversity action, to which Ohio law applies)

because its employee, Waldroff, “actively participated” in events causing Jolly’s

death, i.e., directing work activities performed on Dynegy’s property, or exercising

control over a “critical workplace variable.” See Sopkovich v. Ohio Edison Co., 693

N.E.2d 233, 242 (Ohio 1998). Plaintiffs also allege that Dynegy violated express and

implied warranties about the safety of its premises and equipment.

      After the close of discovery, Dynegy filed for summary judgment on all of

Plaintiffs’ claims. Plaintiffs likewise cross-moved for partial summary judgment. The

Court held a hearing on October 6, 2020 regarding these summary judgment motions.

A.    The Parties’ Cross-Motions For Summary Judgment.

      In its Motion For Summary Judgment (Doc. 65), Dynegy starts by denying that

it owed Jolly, a Headwaters employee, a duty of care regarding the inherently

dangerous work that Headwaters had contracted to perform at the Miami Fort

Station. (Id. at #4659). In that regard, Dynegy notes that, under Ohio law, one who

employs an independent contractor to perform dangerous work generally owes no

duty to protect the contractor’s employees from the job’s dangers. See Wellman v. E.

Ohio Gas Co., 113 N.E.2d 629, 632 (Ohio 1953).



                                         8
 Case: 1:17-cv-00392-DRC Doc #: 73 Filed: 11/10/20 Page: 9 of 25 PAGEID #: 4793




       Dynegy concedes that there is an exception to this rule for those who “actively

participate” in causing the accident. But Dynegy claims that the undisputed facts

show that Waldroff (the only Dynegy employee involved in the accident) did not

actively participate in the events causing Jolly’s death, as that term is used under

Ohio law. More specifically, Dynegy argues that Waldroff’s role was limited to

generally supervising, and minimally assisting, the Headwaters crew regarding the

stuck machinery, which does not constitute “active participation.” And Dynegy denies

that it made either an express or implied warranty about the safety of the Miami Fort

Station or equipment used on the premises. Claiming it neither owed Jolly a

heightened duty of care nor had an employee actively participate in the events that

caused Jolly’s death, Dynegy argues that it is entitled to summary judgment on

Plaintiffs’ claims.

       Plaintiffs counter that “Waldroff was directing the work and exercising control

over the work activities of the Headwaters’ crew, and specifically [Jolly],” meaning

Waldroff participated in the events in more than “a mere supervisory capacity.” (Pls.’

Memo. Contra Mot. Of Dynegy For Summ. J. (“Pls. Mot. In Opp’n”), Doc. 68, #4712).

They argue that Dynegy actively participated, through Waldroff, in Jolly’s death

because Waldroff: (1) had authority over the work site, including which employees

entered the tool room and what tools were removed; and (2) assisted in linking the

synthetic straps and showing the Headwaters employees how to use a basket

connection. In sum, Plaintiffs dispute Dynegy’s contention that, as a matter of law,

Waldroff’s involvement does not meet the “active participation” threshold.




                                          9
 Case: 1:17-cv-00392-DRC Doc #: 73 Filed: 11/10/20 Page: 10 of 25 PAGEID #: 4794




      Indeed, not only do Plaintiffs claim that Dynegy is not entitled to summary

judgment on the active-participation issue, but they instead believe that Plaintiffs

themselves should prevail as a matter of law. (See generally Pls.’ Mot. Summ. J., Doc.

66). They argue that Defendant is liable for negligently causing Jolly’s death. That is

so, they say, because Waldroff, and thus Dynegy, (1) actively participated in the

events causing Jolly’s death, and (2) exercised control over workplace activities and

critical variables in the workplace, such as the synthetic slings. (Id. at #4684). All in

all, Plaintiffs assert that Waldroff knew or should have known that the synthetic

slings should not have been used to free the excavator, along with the dangers of

carrying out such an operation. (Id. at #4694). That, coupled with Waldroff’s

authority over the tools used in the fatal accident, allegedly entitles Plaintiffs to an

entry of summary judgment on their negligence claims. Dynegy opposes Plaintiffs’

Motion for similar reasons to those stated in its own Motion For Summary Judgment

(Doc. 65).

                                    DISCUSSION

A.    Legal Standard For Summary Judgment.

      Summary judgment is proper “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). The burden is on the moving party to conclusively show

that no genuine issue of material fact exists. Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986); Lansing Dairy, Inc. v. Espy, 39 F.3d 1339, 1347 (6th Cir. 1994). Once the

movant presents evidence to meet its burden, the nonmoving party may not rest on




                                           10
 Case: 1:17-cv-00392-DRC Doc #: 73 Filed: 11/10/20 Page: 11 of 25 PAGEID #: 4795




its pleadings, but must come forward with significant probative evidence to support

its claim. Celotex, 477 U.S. at 324; Lansing Dairy, 39 F.3d at 1347.

       This Court is not obliged to sua sponte search the record for genuine issues of

material fact. Betkerur v. Aultman Hosp. Ass’n, 78 F.3d 1079, 1087 (6th Cir. 1996);

Guarino v. Brookfield Twp. Trs., 980 F.2d 399, 404–06 (6th Cir. 1992). The burden

falls upon the nonmoving party to “designate specific facts or evidence in dispute.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249–50 (1986). If the nonmoving party

fails to make the necessary showing for an element upon which it has the burden of

proof, then the moving party is entitled to summary judgment. Celotex, 477 U.S. at

323.

       Granting summary judgment depends upon “whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-sided

that one party must prevail as a matter of law.” Amway Distribs. Benefits Ass’n v.

Northfield Ins. Co., 323 F.3d 386, 390 (6th Cir. 2003) (quoting Anderson, 477 U.S. at

251–52). In sum, the nonmoving party, at this stage, must present some “sufficient

disagreement” that would necessitate submission to a jury. See Moore v. Phillip

Morris Cos., Inc., 8 F.3d 335, 340 (6th Cir. 1993) (quoting Anderson, 477 U.S. at 251–

52). In making that determination, though, this Court must view the evidence in the

light most favorable to the nonmoving party. See Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986); Cox v. Ky. Dep’t of Transp., 53 F.3d 146, 150

(6th Cir. 1995) (“In arriving at a resolution, the court must afford all reasonable




                                         11
 Case: 1:17-cv-00392-DRC Doc #: 73 Filed: 11/10/20 Page: 12 of 25 PAGEID #: 4796




inferences, and construe the evidence in the light most favorable to the nonmoving

party.”).

       When faced with cross-motions for summary judgment, the framework for each

remains the same. United States S.E.C. v. Sierra Brokerage Servs., Inc., 712 F.3d 321,

327 (6th Cir. 2013). Merely because both parties have filed for summary judgment

does not mean that “the parties consent to resolution of the case on the existing record

or that the [Court] is free to treat the case as if it was submitted for final resolution

on a stipulated record.” Taft Broad. Co. v. United States, 929 F.2d 240, 248 (6th Cir.

1991) (citing John v. State of La. (Bd. of Trustees for State Colls. and Univs.), 757

F.2d 698, 705 (5th Cir. 1985)). Instead, resolving such cross-motions requires

“evaluat[ing] each party’s motion on its own merits, taking care in each instance to

draw all reasonable inferences against the party whose motion is under

consideration.” EMW Women’s Surgical Ctr., P.S.C. v. Beshear, 920 F.3d 421, 425 (6th

Cir. 2019) (quoting Taft, 929 F.2d at 248).

B.     Dynegy Is Entitled To Summary Judgment Because Plaintiffs Cannot
       Show Dynegy Actively Participated In Events Causing Jolly’s Death.

       In general, Ohio law does not impose a duty on a property owner to protect an

independent contractor’s employee “in connection with execution of the work, who

proceeds therewith knowing and appreciating that there is a condition of danger

surrounding its performance.” Wellman, 113 N.E.2d at 632. That means, “no liability

for … injury ordinarily attaches to the one who engaged the services of the

independent contractor” to perform work that contains “elements of real or potential

danger.” Id. Although owners of premises that host dangerous activity generally owe


                                           12
 Case: 1:17-cv-00392-DRC Doc #: 73 Filed: 11/10/20 Page: 13 of 25 PAGEID #: 4797




a duty to keep the property “in a reasonably safe condition” and give warning of

“dangers of which [they] ha[ve] knowledge,” that duty “does not extend to hazards

which are inherently and necessarily present because of the nature of the work

performed, where the frequenter is the employee of an independent contractor.” Eicher

v. U.S. Steel Corp., 512 N.E.2d 1165, 1167 (Ohio 1987) (emphasis added). In other

words, the independent contractor bears the “primary responsibility for protecting”

its employees who engage in inherently dangerous work. Id. at 1168.

      Even so, Ohio law does not completely shield from liability those property

owners who employ independent contractors to perform dangerous jobs. If a property

owner or its agent “actively participate[s] in any action or decision that led to the

fatal injuries,” then the property owner does not enjoy the enhanced protection

offered under Wellman. Cafferkey v. Turner Const. Co., 488 N.E.2d 189, 192 (Ohio

1986); see also Bond v. Howard Corp., 650 N.E.2d 417, 419 (Ohio 1995). But “active

participation” is a significant hurdle; it is distinct from “mere supervision of an

independent contractor’s work or exhibiting a general concern for safety.” Frost v.

Dayton Power & Light Co., 740 N.E.2d 734, 749 (Ohio Ct. App. 2000). Rather, active

participation involves some degree of control over the independent contractor’s

employee’s work activities. Id.

      Under Ohio law, two types of conduct can amount to active participation. First

“active participation giving rise to a duty of care may be found to exist where a

property owner either directs or exercises control over the work activities of the

independent contractor’s employees ….” Sopkovich, 693 N.E.2d at 243. Importantly,




                                         13
 Case: 1:17-cv-00392-DRC Doc #: 73 Filed: 11/10/20 Page: 14 of 25 PAGEID #: 4798




though, latent authority to control the independent contractor’s employees does not

suffice—the defendant actually must exercise control to become liable. See Cracraft

v. Dayton Power & Light Co., No. 26808, 2016 WL 3127304, at *5 (Ohio Ct. App. June

3, 2016) (finding that defendant’s coordination of independent contractors on its work

site and its ability to modify the scope of the work did not demonstrate active

participation).

       Second, active participation can arise “where the owner retains or exercises

control over a critical variable in the workplace.” Sopkovich, 693 N.E.2d at 243. The

Ohio Supreme Court recognized this “critical variable” theory in Sopkovich. There, it

held the defendant utility provider, which owned an electric substation, liable for its

failure to cut off electricity to a site at which the utility provider had retained

independent contractors to provide painting services. Id. at 244. Even though the

utility company exercised no control over the painters’ work activities themselves,

the utility controlled the critical variable of the electrical lines that affected the safety

of the areas the utility had contracted to be painted. Id. at 234–35. So when a painter

suffered an injury from painting an electrically charged I-beam on the utility’s

premises, the utility’s control over the electrical lines sufficed as a basis for imposing

liability. In effect, Sopkovich recognized that a property owner could be liable for

injuries to an independent contractor’s employees even in circumstances where the

property owner never exerted control over how those employees performed their

work, so long as the property owner controlled a “critical variable.”




                                             14
 Case: 1:17-cv-00392-DRC Doc #: 73 Filed: 11/10/20 Page: 15 of 25 PAGEID #: 4799




      Under Ohio law, then, property owners can be liable for injuries to an

independent contractor’s employee by either: (1) exercising control over the

employee’s workplace activities, or (2) exercising control over a critical variable on

the property that changes the work site’s risk profile. Here, Plaintiffs pursue both

theories. They assert that Dynegy exercised control both (1) over the Headwaters

employees’ activities, and (2) over “critical variables” in the workplace, including the

synthetic straps, related to Jolly’s fatal accident.

   1. Plaintiffs Cannot Show Waldroff Controlled, Directed, Or Ordered
      Actions Causing Jolly’s Death.

      A property owner employing an independent contractor only exercises control

over the contractor’s employee’s workplace activities if it (1) “directed the activity

which resulted in the injury,” or (2) “gave or denied permission for the critical acts

that led to the employee’s injury.” Bond, 650 N.E.2d 416, 421. Ohio courts distinguish

active participation of this sort from “merely exercising a general supervisory role

over the project.” Id. What is more, neither “be[ing] aware of [the independent

contractor’s] practice … that … created a dangerous situation” nor “exhibiting a

general concern for safety” amounts to controlling an independent contractor’s

employee’s workplace activities. Cornell v. Miss. Lime Co., 95 N.E.3d 923, 937 (Ohio

Ct. App. 2017); see also Frost, 740 N.E.2d at 749. Instead, courts look at the

interactions between the property owner and the contractor’s employee to decide if

the property owner directed or controlled that employee’s workplace activities. See

Sopkovich, 693 N.E. at 244 (finding property owner did not control workplace

activities because the property owner, along with its agents, “had virtually no contact


                                           15
 Case: 1:17-cv-00392-DRC Doc #: 73 Filed: 11/10/20 Page: 16 of 25 PAGEID #: 4800




with the painting crew”); see also Stallman v. Midwest Bldgs. & Supply Co., No.

18CA16, 2019 WL 4201530, at *6 (Ohio Ct. App. Aug. 27, 2019) (stressing that

defendant neither “instructed” nor “required” the independent contractor’s employees

to perform certain work activities, which meant that defendant was not an active

participant).

      The mere fact that a property owner assists an independent contractor’s

employee in a dangerous activity that injures that employee does not necessarily

amount to active participation; rather, the key test is the property owner’s directing

or controlling. For example, one Ohio court held that assisting an independent

contractor’s employee to remove a tree by looping ropes around a branch did not

constitute active participation because “if anyone directed the activities that day, it

would have been [the independent contractor’s employee].” Strayer v. Cox, 38 N.E.3d

1162, 1174 (Ohio Ct. App. 2015). In other words, active participation does not arise

in those situations where the independent contractor’s employee formulates the

workplace activity, and then merely enlists the property owner, or its agent, to help

execute the plan.

      Similarly, “the provision of materials is insufficient to establish active

participation” in activities that the independent contractor’s employees perform.

Baker v. Coast to Coast Manpower, LLC, No. 5-11-36, 2012 WL 2371470, at *7 (Ohio

Ct. App. June 25, 2012). That means providing an independent contractor’s employee

with instruments that result in an injury does not automatically create liability for a

property owner. For example, supplying cable cutters, safety glasses, and safety vests




                                          16
 Case: 1:17-cv-00392-DRC Doc #: 73 Filed: 11/10/20 Page: 17 of 25 PAGEID #: 4801




did not establish “active participation” where the property owner providing those

materials neither “control[led] nor gave or denied permission for the activity which

resulted in the injury.” Id. In a similar vein, an Ohio court found that owning a ladder

and providing it to an independent contractor’s employee did not create liability when

the employee suffered injuries from falling off the ladder. Patterson v. Adelta, Inc.,

119 N.E.3d 982, 986 (Ohio Ct. App. 2018). Because the property owner did not “control

how the ladder [was] used” or require the injured employee to use a “specific ladder”

in a particular way, merely supplying the ladder did not constitute active

participation. As these cases show, neither assisting an independent contractor’s

employee nor providing him equipment satisfies the active participation exception to

Ohio’s general rule against imposing a duty of care on property owners who contract

for dangerous work to be done on their property. This means Plaintiffs cannot hold

Dynegy liable just because Dynegy owned Miami Fort Station and supplied some of

the equipment used by the Headwaters crew.

      These settled principles of Ohio law doom Plaintiffs’ efforts to show that

Waldroff’s involvement in freeing the immobilized equipment constituted active

participation in the events resulting in Jolly’s death. Plaintiffs point to the fact that

Waldroff allegedly “worked actively with the [Headwaters] crew” and “could have

stopped the work” on May 16 and 17. (Pls.’ Mot. Summ. J., #4685–86). But that is

exactly the kind of latent control that Ohio courts say is not enough. Cracraft, 2016

WL 3127304, at *5. Nor is it surprising that Ohio courts would draw that line.

Property owners always have the latent authority to prevent guests on their property




                                           17
 Case: 1:17-cv-00392-DRC Doc #: 73 Filed: 11/10/20 Page: 18 of 25 PAGEID #: 4802




from performing tasks—the owners can instruct the person to leave. If that level of

“control” were enough, then the exception would swallow the rule.

      Plaintiffs do not improve their position by underscoring Waldroff’s testimony

that he participated in executing the plan to extricate the stuck equipment by

assisting the Headwaters crew in connecting the straps, clevises, and heavy

machinery. (Id. at #4691). Merely assisting an independent contractor’s employees to

perform workplace activities does not amount to active participation. Strayer, 38

N.E.3d at 1174.

      Plaintiffs come closest to showing Waldroff’s active participation in the fatal

accident by citing his suggestion to use a basket connection to complete the synthetic

strap chain used to remove the stuck excavator, and his guidance on how to

accomplish that. They argue that but for Waldroff’s involvement, the straps would

not have been configured in the dangerous manner that caused Jolly’s untimely

death. According to Plaintiffs, because Waldroff “gave the direction on how to make

the connection between the sling and the bulldozer operated by [Jolly],” Dynegy is

liable for the fatal workplace accident. (Pls.’ Mot. For Summ. J., at #4692).

      But this proposed connection between Waldroff’s assistance and Dynegy’s

liability does not hold. Ohio courts have specified that exercising control over an

independent contractor’s employees’ workplace activities involves something akin to

directing, instructing, or requiring that actions be performed by those employees in a

certain way. See Patterson, 119 N.E.3d at 986. Here, the Court agrees with Dynegy

that Waldroff’s actions, including those involving the basket connection, did not carry




                                          18
 Case: 1:17-cv-00392-DRC Doc #: 73 Filed: 11/10/20 Page: 19 of 25 PAGEID #: 4803




the compulsive or directive quality that gives rise to active participation. The

Headwaters employees, not Waldroff, devised plans about (1) cleaning the chimney

drain (resulting in the equipment becoming stuck in the first instance); and

(2) freeing the stuck machinery by using heavy equipment linked by synthetic straps.

(Waldroff Depo., at #3789–90 (stating that Waldroff “had no idea what [the

Headwaters employees] were going to do”)). Indeed, Plaintiffs cite nothing in the

record showing that Waldroff commanded the Headwaters crew to perform any tasks

relating to the chimney drains, the excavator, or the track hoe. At most, Waldroff

offered a suggestion on how to better execute the Headwaters employees’ own plan to

free the excavator by showing them how to use a basket connection. But Waldroff

neither asked the Headwaters employees to remove the stuck equipment nor

instructed them to do so with the materials on hand. To the contrary, Waldroff

suggested to Jolly that it might be more prudent to locate better tools or more

crewmembers for the job. (Id. at #3693). And it was Jolly, not Waldroff, who made the

decision to push through with the plan. (Id.). Accordingly, the Court declines to find

that Waldroff directed, commanded, or in any way exerted control over, the

independent contractor’s employees during these events.

      Finally, Plaintiffs assert that “Dynegy gave permission for use of the synthetic

slings and clevises” and “gave permission for the critical act that led to [Jolly]’s

injuries and ultimate death.” (Pls.’ Mot. Summ. J., at #4697). To be sure, the Ohio

Supreme Court recognizes granting or denying permission to perform workplace

activities as one form of active participation. Hirschbach v. Cincinnati Gas & Elec.




                                         19
 Case: 1:17-cv-00392-DRC Doc #: 73 Filed: 11/10/20 Page: 20 of 25 PAGEID #: 4804




Co., 452 N.E.2d 326, 329 (Ohio 1983) (“By denying the Wagner-Smith crew its request

to reposition the winch tractor … CG & E actually participated in the job operation

by dictating the manner and mode in which the winching phase of the job was to be

performed.”). But Ohio law permits liability only if the property owner “gave [or]

denied permission for the critical acts that led to the decedent’s injuries.” Cafferkey,

488 N.E.2d at 192.

      Here, the record does not show that Waldroff granted or withheld permission

from the Headwaters as to freeing the excavator or the track hoe. At most, Waldroff

granted the Headwaters employees access to the Miami Fort Station tool room and

let Jolly select the straps and clevises for freeing the equipment. But Waldroff never

granted or denied permission to use those tools to free the track hoe or the extractor,

i.e., permission to conduct the critical act. In other words, Waldroff didn’t say “you

can’t use this,” or “you must use that.” Rather, at most, Waldroff permitted Jolly to

select and remove the equipment that Jolly wanted from the tool room. But that

“control” falls well short of exercising control over the critical act of freeing the

machinery by using a series of synthetic straps. Indeed, as mentioned above, Waldroff

suggested an alternative plan for freeing the equipment, an alternative that Jolly

shot down. In other words, Waldroff deferred to Jolly’s decision-making and expertise

with regard to freeing the equipment. Deferring to an independent contractor’s

employee does not amount to active participation. See Strayer, 38 N.E. at 1174. Given

the record, the Court finds that, as a matter of law, Waldroff did not exercise control

over workplace activities that caused Jolly’s fatal accident. Far from issuing




                                          20
 Case: 1:17-cv-00392-DRC Doc #: 73 Filed: 11/10/20 Page: 21 of 25 PAGEID #: 4805




mandates or directives, Waldroff neither attempted to interfere with the Headwaters

crew’s plans nor gave any affirmative indicia that the crew needed to carry out the

plan (or carry it out in a particular manner). In the end, Plaintiffs raise no dispute of

material fact that suggests Dynegy exercised control over the Headwaters crew’s

workplace activities.

   2. Plaintiffs Cannot Show That Waldroff Controlled A Critical Workplace
      Variable Implicated In Jolly’s Death.

       Independent of whether the property owner controlled workplace activities

related to the accident, courts may also find active participation when the property

owner “exercise[d] control over a critical variable in the workplace.” Sopkovich, 693

N.E.2d at 243. In other words, even if an entity employing an independent contractor

did not give directives or mandates to the contractor’s employees, the entity can still

be liable if it maintained “exclusive control over a critical variable in the workplace.”

Bell v. DPL, Inc., No. 98CA663, 1999 WL 713589, at *5 (Ohio Ct. App. Aug. 31, 1999).

That being said, “[a]n owner’s knowledge of the dangerous conditions … and perhaps

the necessity for further safety measures, does not constitute control over a critical

workplace variable when the independent contractor has knowledge of the same

facts.” Id. Here, the Court finds that Plaintiffs have failed to create a genuine dispute

on this front, as well.

       There is no question that the two avenues for showing active participation

under Ohio law are independent. That is, failure to establish that the property owner

controlled the work activity does not preclude a finding that the property owner

controlled a critical workplace variable. For example, in Sopkovich, the Ohio Supreme


                                           21
 Case: 1:17-cv-00392-DRC Doc #: 73 Filed: 11/10/20 Page: 22 of 25 PAGEID #: 4806




Court found the property owner liable because the owner “retain[ed] and exercise[d]

exclusive control over a critical variable in the working environment, i.e., the de-

activation of specific electrical conductors in the work area” even though the owner

“did not participate in the actual work activities of the independent contractor.” 693

N.E. 2d at 244. In other words, critical variable analysis looks to the owner’s control

over “the working environment,” rather than control over the actual activities the

independent contractor’s employees performed, as the basis for liability. Id. at 244.

      To take advantage of the critical-variable approach, though, a plaintiff must

identify something that constitutes such a variable. In Sopkovich, for example, the

utility that owned the property failed to deactivate electrical circuits for a structure

being painted by an independent contractor’s employee. The Ohio Supreme Court

found that the electrification was a critical variable, and thus the court found liability

for injuries relating to the employee who suffered an electrical shock while painting

the energized structure. Id. at 235. That is, the electrification of the circuits was a

variable directly under the utility’s control, and also one that dramatically changed

the risk profile of the workplace. When the circuit was energized, the workplace was

significantly more dangerous (indeed, injury was almost guaranteed) than when not.

      Here, Plaintiffs have failed to show Dynegy controlled any aspect of the work

area akin to the circuit’s electrification in Sopkovich. They base their critical variable

argument on the undisputed fact that “Dynegy owned, retained and exercised control

over … access to and use of synthetic slings being used in the workplace.” (Pls.’ Mot.

For Summ. J., at #4684). And they assert that those slings were both critical to the




                                           22
 Case: 1:17-cv-00392-DRC Doc #: 73 Filed: 11/10/20 Page: 23 of 25 PAGEID #: 4807




accident, and, under Waldroff’s control, as “Jason and the Headwaters’ crew could

NOT have used synthetic slings without being admitted by Mr. Waldroff to the tool

room.” (Pls.’ Reply Mem. in Opp’n, Doc. 71, #4752–53). Thus, they say, Dynegy

controlled a critical variable at the workplace.

      But that argument proves too much. It seems to suggest that Dynegy is liable

because it owned and provided materials used in the efforts to free the stuck

excavator. As noted above, though, property owners do not become liable for injuries

on their premises merely because they own or provide tools involved in an accident.

Patterson, 119 N.E.3d at 986. Instead, control over a “critical workplace variable”

occurs only when a property owner takes action that directly impacts the safety of

the “work area.” Sopkovich, 693 N.E.2d at 243–44.

      Plaintiffs offer no evidence, nor even an argument, that Dynegy acted in a way

that made the Miami Fort Station a more hazardous work environment akin to the

mistakenly electrified lines that injured the painter in Sopkovich. It was not the

synthetic straps and clevises themselves that gave rise to the accident. Rather, it was

their atypical use as a means of towing heavy machinery that created the risk. And,

as already noted, it was Jolly and the other Headwaters employees who decided to

use the straps in that fashion. In short, access to the tools was not a “critical variable”

that increased the workplace’s risk profile as that term is used in Sopkovich. Thus,

the Court finds that Plaintiffs show no dispute of material fact about Dynegy’s control

over a critical workplace variable. Because Plaintiffs assert no facts showing that

Dynegy exercised control over workplace activities or over a critical workplace




                                            23
 Case: 1:17-cv-00392-DRC Doc #: 73 Filed: 11/10/20 Page: 24 of 25 PAGEID #: 4808




variable, they cannot support their theory that Dynegy actively participated in the

events resulting in Jolly’s tragic death. Accordingly, the Court GRANTS summary

judgment to Dynegy on the negligence issue.

   3. The Court Needs Not Reach Plaintiffs’ Warranty Claims And
      Derivative Claims

      Plaintiffs concede that their warranty claims are “limited to those conditions

where the work is not inherently dangerous.” (Pls.’ Mot. In Opp’n, at #4725). Dynegy

does not dispute that the work performed at its Miami Fort Station was inherently

dangerous. So, per Plaintiffs’ admission, only the active participation analysis under

Sopkovich applies. (Id. at #4725). And, as stated above, the Court finds that Plaintiffs’

claims cannot survive that analysis under the summary judgment standard.

      Because this Court finds Dynegy’s are entitled to summary judgment as a

matter of law on the negligence issue, it need not discuss Plaintiffs’ claims for pain

and suffering, loss of consortium, and punitive damages. Those claims only succeed

if Plaintiffs can show Dynegy’s liability under a negligence theory. See Paugh v. R.J.

Reynolds Tobacco Co., 834 F. Supp. 228, 232 (N.D. Ohio 1993) (dismissing derivative

claims, such as loss of consortium and pain and suffering, because the court rejected

plaintiff’s substantive claims). Thus, the Court GRANTS summary judgment to

Dynegy on the warranty claims and all claims deriving from Plaintiffs’ negligence

argument.




                                           24
 Case: 1:17-cv-00392-DRC Doc #: 73 Filed: 11/10/20 Page: 25 of 25 PAGEID #: 4809




                                   CONCLUSION

      For the reasons above, the Court GRANTS Dynegy’s Motion for Summary

Judgment (Doc. 65) and DENIES Plaintiffs’ Partial Motion for Summary Judgment

(Doc. 66). Accordingly, the Court directs the Clerk to ENTER JUDGMENT in

Dynegy’s favor on Plaintiffs’ claims.

      SO ORDERED.


 November 10, 2020
 DATE                                        DOUGLAS R. COLE
                                             UNITED STATES DISTRICT JUDGE




                                        25
